It is undisputed that the petitioners failed to serve the respondents with the notice of petition and petition within the 15-day period following the expiration of the applicable statute of limitations (see CPLR 306-b). Contrary to the petitioners’ contention, they failed to demonstrate that an extension was warranted in the interest of justice (id.; see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 106 [2001]). Among other things, the petitioners failed to demonstrate diligence in their attempt at service or that the length of the delay in serving the petition subsequent to the expiration of the 15-day period set *932forth in CPLR 306-b was reasonable. Accordingly, the Supreme Court providently exercised its discretion in denying their motion pursuant to CPLR 306-b to extend the time to serve the notice of petition and the petition and properly granted the respondents’ separate cross motions to dismiss the proceeding for lack of personal jurisdiction (see Leader v Maroney, Ponzini & Spencer, 97 NY2d at 106; American Tel. & Tel. Co. v Schnabel Found. Co., 38 AD3d 580 [2007]; see also Matter of Anonymous v New York State Off. of Children & Family Servs., 53 AD3d 810 [2008]). Angiolillo, J.P, Dickerson, Lott and Miller, JJ., concur.